Citation Nr: 1431276	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the Veteran's service-connected lumbosacral spine disorder.  

4.  Entitlement to service connection for a bilateral hand disorder.

5.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  The Veteran also served in the reserves from March 1972 to February 2003, with various periods of active duty for training and inactive duty training.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board notes that service connection for the Veteran's neck and bilateral knee disorders was granted in an October 2012 rating decision.  Therefore, those issues are no longer on appeal.  

In October 2010, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of these proceedings is associated with the claims file. 

The issues of entitlement to service connection for migraines, to include as secondary to the Veteran's service-connected cervical spine disorder (see Veteran's March 2014 statement); entitlement to a total disability rating based on individual unemployability (TDIU) (see Veteran's October 2013 application); and entitlement to a temporary total disability rating for the Veteran's service-connected left total knee replacement (see Veteran's February 2013 statement) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in March 2011, the examiner based his opinion on a lack of documentation that the Veteran sought treatment for his bilateral feet, bilateral ankle, bilateral hip, bilateral hands or bilateral shoulder conditions while in service.  The Board notes that the RO found that the Veteran's service treatment records were unavailable.  The Veteran submitted copies of service treatment records that are in his possession, but noted that he did not have copies of a lot of his service treatment records.  

In addition, the Veteran is competent to relate his in-service injuries and continuous symptoms after service.  During his October 2010 Board hearing, the Veteran testified that he injured his shoulders while lifting weights in service; that he sprained both of his ankles while playing volleyball in service; that a gust of wind slammed a steel door shut on his hands; that he injured his feet when he fell off the wing of an aircraft in April 1969; and that his doctor told him that his hip pain resulted from his service-connected back condition.  

Available service treatment records indicate that the Veteran hurt his left shoulder in March 1986; that the Veteran fractured his right hand in 1967 (which precedes his service); that he injured his left index finger in June 1968; and that the Veteran had swelling and tenderness in the plantar area of the left foot in April 1969.  On remand, the Veteran should be afforded another examination and the examiner should provide an opinion based on the Veteran's report of in-service injuries.  In addition, the examiner should provide an opinion on whether the Veteran's service-connected back condition caused or aggravated his bilateral hip condition.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since October 2012.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any bilateral foot, bilateral ankle, bilateral hand or bilateral shoulder disorders found.  The claims folder should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral foot, bilateral ankle, bilateral hand, or bilateral shoulder disorder is related to service.  

A complete rationale should be provided for all opinions offered and the examiner should accept the Veteran's reports on in-service injuries as credible.  Specifically, the examiner is advised that the Veteran reported that he injured his shoulders while lifting weights in service; that he sprained both of his ankles while playing volleyball in service; that a gust of wind slammed a steel door shut on his hands in service.  The Veteran also reported that his feet have bothered him since he fell off the wing on an aircraft in April 1969.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any bilateral hip condition(s) found.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Based on the examination and review of the record, for each diagnosed bilateral hip disability, the examiner should address the following: 

(a) is it at least as likely as not (50 percent probability) that any currently diagnosed bilateral hip condition was incurred in or is otherwise related to service? 

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected cervical or lumbar spine disabilities caused or aggravated any currently diagnosed bilateral hip condition(s)?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



